          Case 2:20-cv-00909-SMB Document 1 Filed 05/11/20 Page 1 of 10




 1       THE PEOPLE’S LAW FIRM, PLC
         Stephen D. Benedetto (Ariz. Bar No. 022349)
 2       Heather Hamel (Ariz. Bar No. 031734)
         645 North 4th Avenue, Suite A
 3       Phoenix, Arizona 85003
         Telephone: (602) 456-1901
 4       Facsimile: (602) 801-2834
         benedetto@the-plf.com
 5       hamel@the-plf.com
 6       Firm email for docketing purposes:
         admin@the-plf.com
 7
         Attorneys for Plaintiff Reynalda Lopez Osuna
 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF ARIZONA
10
         Reynalda Lopez-Osuna as the Personal        Case No.
11       Representative for the Estate of Decedent
         Hector Lopez;1 and as the wrongful death
12                                                   COMPLAINT
         plaintiff under Arizona law;
13
                           Plaintiff,
14                                                   (Jury Trial Demanded)
         v.
15
         City of Phoenix, an Arizona municipal
16       corporation; Chad Canedy, in his
         individual capacity; Nick Calandra, in
17       his individual capacity;
18                           Defendants.
19
20             For her Complaint against Defendants City of Phoenix, Chad Canedy, and Nick
21   Calandra, Plaintiff Reynalda Lopez-Osuna, through undersigned counsel, hereby alleges as
22   follows:
23                                              OVERVIEW
24             1.     In the early morning hours of May 9, 2019, Phoenix police officers Chad
25
     1
      Plaintiff Reynalda Lopez Osuna is currently awaiting formal appointment as the Personal
26   Representative Hector Lopez’s estate.
       Case 2:20-cv-00909-SMB Document 1 Filed 05/11/20 Page 2 of 10




 1   Canedy and Nick Calandra fired multiple shots at Hector Lopez, who was subdued and on

 2   the ground at the time. Hector Lopez passed away shortly after.

 3          2.     This is a section 1983 wrongful death action brought on behalf of Hector, who

 4   is the son of Plaintiff Reynalda Lopez-Osuna.

 5                                             PARTIES

 6          3.     Plaintiff Reynalda Lopez-Osuna is a married woman residing in Maricopa

 7   County, Arizona. She is the surviving mother of the late Hector Lopez, the Personal

 8   Representative of his Estate, and brings claims on his behalf.

 9          4.     Defendant Chad Canedy is a police officer with the City of Phoenix Police

10   Department. Upon information and belief, he resides in Maricopa County, Arizona. At all

11   times relevant to the complaint, Defendant Chad Canedy was acting under the color of law,

12   in furtherance of the interests of the City of Phoenix, and within the course and scope of his

13   employment.

14          5.     Defendant Nick Calandra is a police officer with the City of Phoenix Police

15   Department. Upon information and belief, he resides in Maricopa County, Arizona. At all

16   times relevant to the complaint, Defendant Nick Calandra was acting under the color of law,

17   in furtherance of the interests of the City of Phoenix, and within the course and scope of his

18   employment.

19          6.     Defendant City of Phoenix (the “City”) is a municipal corporation created

20   under the laws of the State of Arizona. The City is under a duty to run its law enforcement

21   activities in a lawful manner to preserve the peace and to preserve for its citizens the rights,

22   privileges, and immunities guaranteed and secured to them by the Constitutions and laws

23   of the United States and the State of Arizona.

24          7.     The City has established or delegated to its law enforcement agency the

25   responsibility for establishing and implementing policies, practices, procedures and/or

26   customs used by law enforcement officers employed by the City regarding the investigation,


                                                   -2-
       Case 2:20-cv-00909-SMB Document 1 Filed 05/11/20 Page 3 of 10




 1   detention, arrest, and public relations during law enforcement operations.

 2          8.     Every act and omission of the employees, representatives, and agents of the

 3   Defendants detailed in this Complaint was performed under the color and pretense of the

 4   Constitutions, statutes, ordinances, regulations, customs, and uses of the United States of

 5   America, the State of Arizona, and the City of Phoenix, by their authority as sworn officers,

 6   and within the course and scope of their employment.

 7          9.     Upon information and belief, there are currently unknown City of Phoenix

 8   employees who caused or contributed to Plaintiff’s injuries. The identity and roles of these

 9   individuals are uniquely within the possession of the City of Phoenix and Plaintiff will

10   amend this complaint to add such responsible individuals upon discovery of their identities.

11                                JURISDICTION, AND VENUE

12          10.    Jurisdiction is founded upon 28 U.S.C. §§ 1331, 1343(a)(3)(4) and 1367(a).

13   This Court has jurisdiction over Plaintiff’s claims for violation of his civil rights under 42

14   U.S.C. § 1983 and pendent jurisdiction over his state law claims pursuant to 28 U.S.C. §

15   1367(a).

16          11.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that the acts and

17   omissions that give rise to this action occurred within this District within one year of the

18   filing of the original Complaint, and this Court otherwise has jurisdiction.

19          12.    This case presents an actual case in controversy arising under the Fourth, and

20   Fourteenth Amendments to the United States Constitution, and under the provisions of 42

21   U.S.C. §§ 1983 and 1988.

22                                 GENERAL ALLEGATIONS

23          13.    At approximately 3:00 a.m. on the morning of May 9, 2019, the Phoenix

24   Police Department’s Communications Bureau received a trespassing call. Two individuals

25   were parked in a complex, in a gray, Lincoln town car—Hector Lopez and his sister,

26   Mariela.


                                                  -3-
       Case 2:20-cv-00909-SMB Document 1 Filed 05/11/20 Page 4 of 10




 1          14.    Officers Canedy and Calandra responded to the call and arrived at the scene

 2   about a half hour later. One of the officers ordered Hector and his sister out of the vehicle.

 3   But the two were sleeping inside and did not respond to the officer’s orders.

 4          15.    The officers then split up. Officer Calandra approached the driver’s side door,

 5   where Hector Lopez lay sleeping; and Officer Canedy approached the passenger’s side

 6   door, where Mariela was seated.

 7          16.    Officer Calandra knocked on the window of the town car and Hector woke

 8   up, confused, with the bright light of a police flashlight shining in his face.

 9          17.    Officer Calandra ordered Hector to step outside, and when Hector opened his

10   driver’s side door, a hand gun allegedly fell out.

11          18.    Officer Calandra kicked the gun out of arms reach of Hector, pulled him out

12   of the vehicle, and threw him on the ground. Then he hopped on top of him, holding his

13   hands to the ground.

14          19.    When Officer Canedy saw Officer Calandra on top of Hector, he ran to the

15   driver’s side and piled on top of Hector too, placing his knee in the middle of his back,

16   pinning him to the floor. Officer Calandra then deployed his police-issued Taser, hitting

17   Hector square in the back with 50,000 volts of electricity.

18          20.    Then, with his body pinned to the ground, both officers unloaded multiple

19   shots from their Department-issued Glock Nines into the body of Hector Lopez.

20          21.    Hector passed away shortly after.

21
                                 FIRST CLAIM FOR RELIEF
22         42 U.S.C. § 1983—Excessive Force in Violation of the Fourth Amendment
                        (Against Defendants Canedy and Calandra Only)
23
24          22.    Plaintiff incorporates by reference all allegations asserted in the paragraphs

25   above as though they were fully set forth herein.

26          23.    42 U.S.C. § 1983 provides, in relevant part, as follows:


                                                   -4-
       Case 2:20-cv-00909-SMB Document 1 Filed 05/11/20 Page 5 of 10




                   Every person, who under the color of any statute, ordinance,
 1                 regulation, custom or usage of any state or territory of the
                   District of Columbia subjects or causes to be subjected any
 2                 citizen of the United States or other person within the
                   jurisdiction thereof to the deprivation of any rights, privileges
 3                 or immunities secured by the constitution and law shall be liable
                   to the party injured in an action at law, suit in equity, or other
 4                 appropriate proceeding for redress. . .
 5
            24.    Hector Lopez was a citizen of the United States, and Defendants Chad Canedy
 6
     and Nick Calandra are “person[s]” for the purposes of 42 U.S.C. § 1983.
 7
            25.    Defendants Chad Canedy and Nick Calandra were, at all times relevant
 8
     hereto, acting under the color of law, in their capacities as City of Phoenix police officers.
 9
            26.    At the time of the above-mentioned, complained-of events, the Fourth
10
     Amendment to the United States Constitution clearly established Hector Lopez’s right to
11
     be secure in his person from unreasonable seizure through excessive force.
12
            27.    Defendant Canedy violated these rights when he shot Hector Lopez while he
13
     was pinned to the ground, causing fatal injuries.
14
            28.    Defendant Calandra violated these rights when he shot Hector Lopez while
15
     he was pinned to the ground, causing fatal injuries.
16
            29.    Defendants Canedy and Calandra engaged in the above-described conduct
17
     willfully, maliciously, in bad faith, and in reckless disregard of Hector Lopez’s federally
18
     protected constitutional rights.
19
            30.    The acts and omissions of Defendants Canedy and Calandra as described
20
     herein intentionally deprived Hector Lopez of his constitutional and statutory rights, caused
21
     his death, as well as enormous pre-death pain and suffering as he lay dying from a gunshot.
22
            31.    Defendants Canedy and Calandra are not entitled to qualified immunity for
23
     the complained-of unconstitutional and illegal conduct.
24
            32.    As a proximate result of Defendants Canedy’s and Calandra’s unlawful
25
     conduct, Hector suffered significant pain and suffering before his death, and Plaintiff
26


                                                  -5-
       Case 2:20-cv-00909-SMB Document 1 Filed 05/11/20 Page 6 of 10




 1   Reynalda Lopez-Osuna suffered actual injuries, by and through the loss of her son, and

 2   other damages entitling her to damages in amounts to be determined at trial.

 3             33.   Plaintiff is further entitled to attorneys’ fees and costs under 42 U.S.C. § 1988,

 4   pre-judgment interest and costs allowable by federal law.

 5             34.   In addition to compensatory, economic, consequential, and special damages,

 6   Plaintiff is entitled to punitive damages against Defendants Canedy and Calandra under 42

 7   U.S.C. § 1983, in that the actions of Defendants Canedy and Calandra were taken

 8   maliciously, willfully, or with reckless or wanton disregard of Hector Lopez’s constitutional

 9   rights.

10                                SECOND CLAIM FOR RELIEF
                         42 U.S.C. § 1983 - Municipal Liability under Monell
11                                (Against the City of Phoenix Only)
12             35.   Plaintiff hereby incorporates all allegations contained in the foregoing

13   paragraphs as if they were full set forth herein.

14             36.   Phoenix PD has a well-documented history of the overuse and abuse of lethal

15   force.

16             37.   In 2019, Hector Lopez was one of fifteen people shot by the Phoenix Police

17   Department.2

18             38.   In 2018, Phoenix Police officers initiated a record 44 shootings of civilians,

19   which dwarfed the number of officer-involved shootings in cities of similar population size

20   and even surpassed the number of officer-involved shootings in major cities such as New

21   York and Los Angeles.3

22       2
           Garcia, Uriel, After Record High in 2019, Phoenix Police Shootings Fall Dramatically in 2019
23   Under Public Scrutiny, AZ Central, Jan. 30, 2020, available at: https://www.azcentral.com/in-
     depth/news/local/arizona-investigations/2019/12/30/phoenix-police-shootings-officers-use-of-force-
24   decline-2019-henry-rivera/2612466001/.
         3
           Oppel Jr., Richard, How Phoenix Explains a Rise in Police Violence: It’s the Civilians’ Fault, N.Y.
25   Times, Dec. 10, 2018, available at:              https://www.nytimes.com/2018/12/10/us/phoenix-police-
     shootings.html; see also Burkitt, Bree and Garcia, Uriel, Phoenix Police Shot At More People Than NYPD
26   Did in 2018. Will That Change?, AZ Central, updated on Jan. 30, 2020, available at:


                                                       -6-
       Case 2:20-cv-00909-SMB Document 1 Filed 05/11/20 Page 7 of 10




 1          39.     Municipal bodies are liable for constitutional violations under 42 U.S.C. §

 2   1983 when execution of its official policy or custom deprives an individual of its rights

 3   protected by the Constitution.

 4          40.     Such municipal liability exists when a city fails to properly train, supervise,

 5   or discipline its employees, amounting to a deliberate indifference to a plaintiff’s

 6   constitutional rights.

 7          41.     At all times relevant hereto, Defendant City of Phoenix had a constitutional

 8   duty to properly train, supervise, and discipline their employees and agents.

 9          42.     Defendant City of Phoenix breached that duty by, among other things:

10                  (a). failing to adequately train Officers Canedy and Calandra regarding

11          appropriate use of force;

12                  (b). failing to adequately supervise Officers Canedy and Calandra; and

13                  (c) ratifying Officers Canedy and Calandra’s use of excessive force by failing

14          to discipline them for their excessive force.

15          43.     Defendant City of Phoenix also breached its duty to Hector Lopez by

16   fostering and/or creating a culture and department-wide practice of condoning the

17   inappropriate use of force, including lethal force, either explicitly or implicitly.

18          44.     Defendant City of Phoenix tacitly or overtly sanctioned this policy, pattern,

19   practice, or custom of misconduct, which amounts to a deliberate indifference to Hector

20   Lopez’s constitutional rights.

21          45.     This unconstitutional behavior was carried out pursuant to a policy, pattern or

22   practice, or custom, whether formal or informal, which violates the constitutional rights of

23   Hector Lopez and others in his situation.

24          46.     The condoning of the misconduct, and failure to end these policies, patterns,

25
     https://www.azcentral.com/in-depth/news/local/arizona-investigations/2019/06/20/phoenix-police-
26   shootings-outpace-other-major-us-cities/3651151002/.


                                                      -7-
       Case 2:20-cv-00909-SMB Document 1 Filed 05/11/20 Page 8 of 10




 1   practices, or customs, was a direct and proximate cause of Hector Lopez’s death, pre-death

 2   pain and suffering, and the injuries and damages to Plaintiff.

 3                             THIRD CLAIM FOR RELIEF
                          Wrongful Death under A.R.S. § 12-612 et seq.
 4                            (Against the City of Phoenix Only)
 5          47.    Plaintiff hereby incorporates all allegations contained in the foregoing

 6   paragraphs as if they were full set forth herein.

 7          48.    All employees of Defendant City of Phoenix, including Defendants Canedy

 8   and Calandra, owed Hector Lopez a duty of reasonable care, namely, the duty to act as

 9   reasonable employees of a police department reasonably, under the circumstances, without

10   evincing a reckless disregard for Mr. Lopez’s rights, life, and safety.

11          49.    The employees of Defendant City of Phoenix, including Defendants Canedy

12   and Calandra, breached their respective duties of reasonable care to Hector Lopez when

13   their gross negligence caused his death.

14          50.    Reasonable employees of a city or municipality in the respective positions of

15   Defendants Canedy and Calandra and his fellow officers would not have acted in the

16   manner these individuals did.

17          51.    As a direct and proximate result of the employees acts and omissions, Plaintiff

18   and Hector’s statutory beneficiaries were injured by and through the loss of her son and

19   suffered damages in an amount to be proven at trial.

20          52.    As set forth herein, Defendants Canedy and Calandra were acting within the

21   course and scope of their respective employment as police officers for the City of Phoenix:

22   they were City of Phoenix employees, performing acts they were authorized to perform;

23   they were on-duty, working in their regular job capacities; and their actions were motivated,

24   at least in part, by a purpose to serve the City of Phoenix.

25          53.    Because Defendants Canedy and Calandra were acting within the course and

26   scope of their respective employment for the City of Phoenix, Defendant City of Phoenix


                                                  -8-
       Case 2:20-cv-00909-SMB Document 1 Filed 05/11/20 Page 9 of 10




 1   is vicariously liable for the damages caused by this employees’ tortious conduct.

 2          54.      In addition to its vicarious liability, the City of Phoenix is also directly liable

 3   for gross negligence insofar as Hector Lopez’s death was the product of the City’s hiring,

 4   training, and supervising practices evinced a reckless disregard for the rights and safety of

 5   individuals in Hector’s position.

 6
 7                                      PRAYER FOR RELIEF

 8          WHEREFORE, Plaintiff Reynalda Lopez-Osuna hereby requests that the Court enter

 9   judgment against Defendants and issue an award in Plaintiffs’ favor as follows:

10                a. For damages incurred by Hector’s survivors and statutory beneficiaries in this

11                   matter, in amounts to be proven at trial;

12                b. For the damages incurred by Hector’s estate, including medical expenses,

13                   funeral costs and other special damages, in addition to the pain, suffering, and

14                   anguish Alejandro suffered prior to his death;

15                c. For damages in an amount to compensate Plaintiff fairly and fully for the

16                   numerous violations Hector Lopez’s constitutional rights;

17                d. For punitive damages under 42 U.S.C. § 1983 and as provided for by Arizona

18                   law;

19                e. For nominal damages as provided for by law;

20                f. For prejudgment interest on all liquidated sums;

21                g. For attorneys’ fees under 42 U.S.C. §§ 1983 and 1988, and as provided for by

22                   Arizona law;

23                h. For Plaintiff’s costs and other expenses incurred in this action; and

24                i. Such other and further relief as the Court deems just.

25
26          ///


                                                     -9-
     Case 2:20-cv-00909-SMB Document 1 Filed 05/11/20 Page 10 of 10




 1       DATED this 11th day of May, 2020.
 2                                                THE PEOPLE’S LAW FIRM, PLC
                                                  645 North 4th Avenue, Suite A
 3                                                Phoenix, Arizona 85003

 4
                                                  By: ____________
 5                                                    Stephen D. Benedetto
                                                      Heather Hamel
 6
                                                  Attorneys for Plaintiff Reynalda Lopez
 7                                                Osuna
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                         - 10 -
